RUMSEY, J.
The appellant has not seen fit to print the summons and complaint in this action, and we have no other information with respect to the cause of action than is given by the affidavits. Mr. Upson testifies that the action is actually entitled, “William Ford Upson; Receiver of Engel, Heller & Co., Plaintiff, against Simon Hesselson, Defendant,” and that he has brought the suit in his own right individually, and not in his right as receiver. That being so, the defendant clearly was not entitled to an order requiring the plaintiff to give security for costs.
For that reason, this order must be affirmed, with $10 costs and disbursements. All concur.